TAYLOR, J.
This case arises out of a fatal automobile accident which occurred when the car in which the plaintiffs were riding was hit from behind by the defendant’s tractor-*244trailer. Defendant, USA Truck, Inc., appeals consolidated final judgments entered after bifurcated liability and damages trials. We find no error in the trial court’s order directing a verdict on the defendant’s seatbelt defense as to plaintiff Von Pineda. See Zurline v. Levesque, 642 So.2d 1169 (Fla. 4th DCA 1994)(holding that the seatbelt defense should not have been submitted to the jury where there was no evidence that failure to wear a seatbelt caused or contributed substantially to producing the plaintiffs damages). We further find no reversible error as to all other issues raised and affirm the final judgments.
AFFIRMED.
GUNTHER and STEVENSON, JJ., concur.